Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Claims 1-13 are rejected.
This Action is Non-Final.
                                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                           
                                     Claim Objections
6.         Claim 11 objected to because of the following informalities: Claim 11 instances of “a sync request” should be correct to either “first synchronisation request or second synchronisation request”.  Appropriate correction is required.

                                    Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Torudbakken et al. (i) (US Patent Application Pub. No: 20200012609 A1) in view of Torudbakken et al. (ii) (US Patent Application Pub. No: 20200012533 A1).
           As per claim 1, Torudbakken (i) teaches a gateway for interfacing at least one host with a first subsystem for acting as a work accelerator [the accelerator 51], to the at least one host [Abstract, paragraphs 0018;0076, A gateway for use in a computing system to interface a host with the subsystem for acting as a work accelerator to the host, the gateway having: an accelerator interface for connection to the subsystem to enable transfer of batches of data between the subsystem and the gateway;] , the gateway enabling transfer of data to and from the first subsystem during an exchange phase of the first subsystem, the exchange phase commencing following one of a set of pre-compiled exchange synchronisation points acting as barriers between compute phases and exchange phases of the subsystem [Abstract, paragraphs 0018;0076,…a streaming engine for controlling the streaming of batches of data into and out of the gateway in response to pre-compiled data exchange synchronisation points attained by the subsystem, wherein the streaming of batches of data are selectively via at least one 
         at least one storage configured to store a plurality of sets of configuration settings, wherein each of the sets of configuration settings is associated with a different synchronisation group [pargaraphs 0018;0076,In some embodiments, the gateway is configured to receive from the subsystem, a data packet in response to pre-compiled data exchange synchronisation points attained by the subsystem.]; 
          a plurality of interfaces to the first subsystem, wherein one of the interfaces is configured to receive from the first subsystem, a first synchronisation request for data exchange to be performed [paragraph 0061,…., synchronize and exchange being imposed only within each given group, but each group doing so independently of the other groups.  I.e. a multi-tile array 6 might include multiple internally synchronous groups each operating independently and asynchronously to the other such groups (discussed in more detail later).], between one or more subsystems of a first synchronisation group during an upcoming exchange phase [Abstract, paragraphs 0008-0009; 0061, A gateway for use in a computing system to interface a host with the subsystem for acting as a work accelerator to the host, the gateway having: an accelerator interface for connection to the subsystem to enable transfer of batches of data between the subsystem and the gateway;….]; 
         at least one sync propagation circuit [Fig.7,…at least one "Local Sync Propagation Module" (LSPM) 117 ], configured to, apply a first of the stored sets of configuration settings to the first synchronisation request [paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate  wherein the first of the sets of configuration settings is selected to be applied in dependence upon the one of the interfaces the first synchronisation request is received at, wherein the applying the first of the sets of configuration settings comprises at least one of propagating and acknowledging the first synchronisation request in accordance with the first of the sets of configuration settings [paragraphs 0094-0096, If the accelerator 51 requires to interact with the gateway, the LSBM 118 is then configured to allow the synchronisation barrier to be passed when a sync request 56 is received, providing the number of ESP credits is greater than zero.  Allowing the synchronisation barrier to be passed involves generating a sync acknowledgement (not shown) and sending this sync acknowledgment to the accelerator 51.].  
          Torudbakken (i) does not explicitly disclose a first synchronisation group and first synchronisation request.
          Torudbakken (ii) disclose a first synchronisation group [the tiles 4 of the indicated group],  [paragraphs 0101;0111;0113, The dedicated hardware sync logic 54 in the accelerator receives the sync acknowledgment (sync_ack) 57 from the gateway and transmits the sync acknowledgement 58 to the tiles 4 of the indicated group.]; 
          first synchronisation request [paragraphs 0011-0012,…, receive a first synchronisation request indicating that a data exchange synchronisation point has been attained in the computing system; and in response to determining that the number of credits comprises a non-zero number of credits, allowing a synchronisation barrier to be passed by transmitting the first synchronisation request for the exchange synchronisation point to the third gateway over the gateway interface.].
It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Torudbakken (ii) ‘s a method of interfacing a gateway with the auxiliary-system for acting as a work accelerator for a host system into Torudbakken (i) ‘s a method for operating a gateway for the benefit of the scalable system of accelerators can ensure that data is synchronized between the different entities in the system (Torudbakken (ii), 0007-0008) to obtain the invention as specified in claim 1.

         As per claim 2, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) and Torudbakken (ii) teach, a gateway, wherein prior to receipt of the first synchronisation request from the first subsystem [Torudbakken (ii), paragraphs 0011-0012,…, receive a first synchronisation request indicating that a data exchange synchronisation point has been attained in the computing system; and in response to determining that the number of credits comprises a non-zero number of credits, allowing a synchronisation barrier to be passed by transmitting the first synchronisation request for the exchange synchronisation point to the third gateway over the gateway interface.], the at least one storage is configured to receive from the first subsystem an indication of the first of the sets of configuration settings [Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

As per claim 3, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 2 above, where Torudbakken (i) teaches, a gateway, wherein the indication of the first of the sets of configurations settings comprises the first of the stored sets of configuration settings [Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

          As per claim 4, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 2 above, where Torudbakken (i) teaches, a gateway, wherein the indication of the first of the sets of configuration settings comprises an identifier of the first of the sets of configuration settings held in the at least one storage [Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

          As per claim 5, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 2 above, where Torudbakken (ii) teach, a gateway, wherein a further one of the plurality of interfaces is configured to receive from the first subsystem, a second synchronisation request for data exchange to be performed between subsystems of a second synchronisation group during a further upcoming exchange phase [Torudbakken (ii),paragraphs 0011-0012; 0018, a gateway interface for connection to a second gateway, the gateway being configured to: receive a first synchronisation  [Torudbakken (ii),paragraphs 0011-0012;0018, …,a gateway interface for connection to a second gateway, the gateway being configured to: receive a first synchronisation request from the subsystem when it attains a data exchange synchronisation point; and receive a second synchronisation request from the second gateway for the data exchange synchronisation point, allowing a synchronisation barrier to be passed by performing at least one of: aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregatedsynchronisation request to a third gateway; and transmitting synchronisation acknowledgments to the second gateway and to the subsystem.].  

          As per claim 6, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) teaches, a gateway, wherein the at least one sync propagation circuit comprises a separate set of sync propagation circuits associated with each of the plurality of interfaces [Fig.7,…at least one "Local Sync Propagation Module" (LSPM) 117], wherein each of at least one of the separate sets of sync propagation circuits is configured to: at least one of propagate and acknowledge a Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

           As per claim 7, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) teaches, a gateway, wherein the propagating the first synchronisation request comprises providing a first aggregated synchronisation request and propagating the first aggregated synchronisation request [Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

          As per claim 8, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) teaches, a gateway, wherein the propagating the first synchronisation request comprises propagating the first synchronisation request to at least one of: a further sync propagation circuit of the gateway [Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.]; and 
Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

           As per claim 9, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) teaches, a gateway, wherein the at least one storage is configured to receive from the first subsystem at least one indication as to whether or not data exchange is to take place between a gateway memory and the first subsystem during the upcoming exchange phase [Torudbakken (i), paragraphs 0061; 0094-0095,…., synchronize and exchange being imposed only within each given group, but each group doing so independently of the other groups.  I.e. a multi-tile array 6 might include multiple internally synchronous groups each operating independently and asynchronously to the other such groups (discussed in more detail later).].  

           As per claim 10, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 9 above, where Torudbakken (i) teaches, a gateway, wherein the gateway comprises at least one processor configured to, in response to the at least one indication as to whether or not data exchange is to take place indicating that data exchange is to take place, stream data between the first subsystem and the gateway memory during the upcoming exchange phase [Torudbakken (i), paragraphs 0061; 0094-0095,…., synchronize and exchange being imposed only within each given group, 

          As per claim 11, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) and Torudbakken (ii) teach, a gateway, comprising a pair of interfaces associated with each of a plurality of subsystems, wherein one of the pairs of interfaces comprises the plurality of interfaces to the first subsystem, wherein for each subsystem, the associated pair of interfaces comprises: a first interface associated with the first synchronisation group associated with the first of the sets of configuration settings [Torudbakken (i), paragraphs 0061; 0094-0095,…., synchronize and exchange being imposed only within each given group, but each group doing so independently of the other groups.  I.e. a multi-tile array 6 might include multiple internally synchronous groups each operating independently and asynchronously to the other such groups (discussed in more detail later).]; and 
         a second interface wherein the at least one sync propagation circuit is configured to for each pair of interfaces: in response to receipt of a sync request from the associated subsystem at the first interface of the respective pair, at least one of propagate and acknowledge the sync request in accordance with the first of the sets of configuration settings [Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.]; and 
in response to receipt of a sync request from the associated subsystem at the second interface of the respective pair, at least one of propagate and acknowledge the sync request in accordance with a second of the sets of configuration settings associated with a second synchronisation group [Torudbakken (ii),paragraphs 0011-0012;0018, …,a gateway interface for connection to a second gateway, the gateway being configured to: receive a first synchronisation request from the subsystem when it attains a data exchange synchronisation point; and receive a second synchronisation request from the second gateway for the data exchange synchronisation point, allowing a synchronisation barrier to be passed by performing at least one of: aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregatedsynchronisation request to a third gateway; and transmitting synchronisation acknowledgments to the second gateway and to the subsystem.].  

           As per claim 12, Torudbakken (i) and Torudbakken (ii) teach all the limitations of claim 1 above, where Torudbakken (i) and Torudbakken (ii) teach, a gateway, wherein the first synchronisation request is a request for data exchange in a first upcoming exchange phase, wherein the second interface of one of the pairs of interfaces, is configured to receive a second synchronisation request for data exchange in a second upcoming exchange phase [Torudbakken (ii),paragraphs 0011-0012;0018, …,a gateway interface for connection to a second gateway, the gateway being configured to: receive a first synchronisation request from the subsystem when it attains a data exchange synchronisation point; and receive a second synchronisation request Torudbakken (i), paragraphs 0094-0095, The LSBM 118 comprises hardware circuitry configured to enable the host 63 to participate in the respective sync group 92 in which the LSBM 118 is arranged to act as a proxy to the PPE.].  

As per claim 13, claim 13 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 13 is the method claim for the device of claim 1.

                                  Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon


         Chang (US Patent Application Pub. No: 20060154679 A1) teaches a method and system for synchronizing transmission/reception timings delayed during transmission/reception of data frames for voice signals in a mobile communication system including a media gateway with a transcoder and a base station controller for exchanging digital voice signals with the media gateway.  Chang discloses a media gateway or the base station controller performs synchronization control by detecting synchronization of forward data frames for the voice 
signals. Chang suggest as the base station controller requests synchronization, the media gateway adjusts transmission timing and acquires synchronization according to the adjusted transmission timing, thereby correctly transmitting/receiving data 
frames for the voice signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181